          Case 1:20-cv-00619-TFH Document 9 Filed 03/09/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA

BREATHE DC,                                       )
a non-profit corporation,                         )
1310 Southern Ave SE,                             )
Room G-082,                                       )
Washington, DC 20032,                             )
                                                  )
                                                  )
                    Plaintiff,                    )   Case No. 1:20-cv-00619
                                                  )
v.                                                )   Hon. Thomas F. Hogan
                                                  )
JUUL LABS, INC.,                                  )
560 20th Street                                   )
San Francisco, CA 94107                           )
                                                  )
                    Defendant                     )

                       DEFENDANT JUUL LABS, INC.’S
            MOTION TO STAY PROCEEDINGS PENDING MDL TRANSFER

       Pursuant to Federal Rule of Civil Procedure 7(b), Defendant JUUL Labs, Inc. respectfully

moves to stay further proceedings in this case pending the Judicial Panel on Multidistrict

Litigation’s decision on transferring this action into an already-established multidistrict litigation

proceeding that concerns the same subject matter and that is already pending before the Hon.

William H. Orrick in the United States District Court for the Northern District of California, Case

No. 3:19-md-2913. A supporting memorandum and proposed order are attached.

                                 Local Civil Rule 7(m) Certification
       Pursuant to Local Civil Rule 7(m), counsel for JLI certifies that they conferred with

opposing counsel regarding the relief sought in this Motion. Plaintiff’s counsel opposes the relief

requested herein.
        Case 1:20-cv-00619-TFH Document 9 Filed 03/09/20 Page 2 of 3



Dated: March 9, 2020                  Respectfully submitted,

                                      /s/ Peter A. Farrell
                                      Peter A. Farrell, P.C. (D.C. Bar No. 975579)
                                      Tia T. Trout Perez (D.C. Bar No. 990447)
                                      Kirkland & Ellis LLP
                                      1301 Pennsylvania Ave. N.W.
                                      Washington, D.C. 20004
                                      Tel: 202-389-5000
                                      Fax: 202-389-5200
                                      pfarrell@kirkland.com
                                      Tia.trout-perez@kirkland.com

                                      Attorneys for Defendant JUUL Labs, Inc.




                                     2
          Case 1:20-cv-00619-TFH Document 9 Filed 03/09/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 9th day of March 2020, I caused a copy of the foregoing to

be filed electronically with the Clerk of Court and all counsel of record:


RICHMAN LAW GROUP
Kim E. Richman (D.C. Bar No. 1022978) 8 W. 126th Street
New York, New York 10027 Telephone: (212) 687-8291
Facsimile: (212) 687-8292
Email: krichman@richmanlawgroup.com

Attorneys for Plaintiff Breathe DC

                                                By: /s/ Peter A. Farrell
                                                Peter A. Farrell, P.C. (D.C. Bar No. 975579)
                                                Tia T. Trout Perez (D.C. Bar No. 990447)
                                                Kirkland & Ellis LLP
                                                1301 Pennsylvania Ave. N.W.
                                                Washington, D.C. 20004
                                                Tel: 202-389-5000
                                                Fax: 202-389-5200
                                                pfarrell@kirkland.com
                                                Tia.trout-perez@kirkland.com




                                                 3
